DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-6, drawn to an apparatus for filling a wound with ellipsoids of a specific composition and hardness.
Group II, claim(s) 7-23, drawn to an apparatus for filling a wound with a specific arrangement of ovules.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of an array of interconnected ellipsoids, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Frederiksen (WO 2008/104609 A1).  
Frederiksen teaches a wound dressing with interconnected ellipsoidal features (beads) (Figs. 11-14, p. 25 lines 15-20, p. 26 lines 25-30). Frederiksen anticipates claim 1, as Frederiksen discloses an apparatus for filling a wound (abstract), the apparatus comprising: an array of at least four truncated ellipsoids interconnected (formed from beads in orientations 121, 131, 141) to define at least one fluid path through the array (area between beads); wherein the interconnected ellipsoids are comprised of a polyolefin, a polyester, a polyamide, a polystyrene, a polydiolefin, a polyacrylonitrile, a polysiloxane, or a copolymer or combination thereof (such as materials on p. 31 lines 11-14); and wherein each of the interconnected ellipsoids has a surface hardness from about 0 Shore A to about 25 Shore A, as Frederiksen teaches bead materials with hardness, for example, of 0 or 12 Shore A (p. 31 table 1), within the claimed range. 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
If group I is elected, Applicant is requested to select a single species of each of the following:
The composition of the interconnected ellipsoids between polyolefin, a polyester, a polyamide, a polystyrene, a polydiolefin, a polyacrylonitrile, a polysiloxane, or a copolymer or combination thereof (see claim 1)
The composition of the coating between cellulosic material, a polyester, a polyamide, a polycarbonate, a perhalogenated polyolefin, an aramid, a polybenzimidazole, a polysulfone, or a copolymer, combination, or cross-linked gel thereof (see claim 3)
If group II is elected, Applicant is requested to select a single species of each of the following:
The composition of interconnected ovules between polyolefin, a polyester, a polyamide, a polystyrene, a polydiolefin, a polyacrylonitrile, a polysiloxane, or a copolymer or combination thereof (see claim 10)
The composition of the coating between cellulosic material, a polyester, a polyamide, a polycarbonate, a perhalogenated polyolefin, an aramid, a polybenzimidazole, a polysulfone, or a copolymer, combination, or cross-linked gel thereof (see claim 15)
The wound healing agent between non-steroidal anti-inflammatory drug, a steroid, an anti-inflammatory cytokine, an anaesthetic, an antiseptic, an antimicrobial agent, a growth factor, a peptide, a microRNA, an antioxidant, or a combination thereof (see claim 22)
The antimicrobial agent between silver, a silver salt, a tetracycline, a beta-lactam, a macrolide, an aminoglycoside, a fluoroquinolone, a cellulose ethyl sulfonate, or a combination thereof (see claim 23)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. In the instant case, the generic claim is either 1 or 7.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER K BARNWELL whose telephone number is (571)272-6320.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HEATHER K BARNWELL/Examiner, Art Unit 3781                                                                                                                                                                                                        09/29/2021
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781